DETAILED ACTION
Claims 1 through 18 originally filed 30 April 2018. By amendment received 22 July 2019; claims 1, 9, 15, and 16 are amended. By amendment received 19 December 2019; claims 1, 9, 15, and 16 are amended. By amendment received 2 June 2020; claims 1, 9, 15, and 16 are amended. By amendment received 2 February 2021; claims 1, 9, 15, and 16 are amended and claims 19 and 20 are added. Claims 1 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 February 2021 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered; they are addressed as follows.

It is argued that the amendment to claims 1, 9, 15, and 16 overcome the previous rejections under 35 U.S.C. 112(b). The examiner agrees and withdraws these rejections.

It is argued that the present claims overcome the cited prior art on the basis that none of the cited prior art includes a second region which does not include the wavelength selective grating structure. The examiner disagrees. It is the examiner's understanding that Fujii (US Pub. 2007/0263694) shows in Figures 12A and 12b a waveguide having grating regions 2 in one region having no sidewall variation and sidewall variation in another region having no gratings. As such, this argument is not persuasive with respect to Fujii.
The examiner acknowledges, however, that Hatori et al. (Hatori, US Pub. 2007/0248134) teaches that the grating provided on the sidewalls thereof serves a wavelength selective function and is present when the width of the waveguide is varied. The examiner has performed additional search to evaluate the knowledge in the art of sidewall variation without use of the sidewalls for wavelength selection and has located Kuroda et al. (Kuroda, JP Pub. 59-171187). Since Kuroda teaches the use of sidewall variation only for removing higher order modes, it is determined that Kuroda more closely relates to the claimed invention and a new rejection has been formulated in which reference to Hatori is replaced with reference to Kuroda as detailed below. As such, arguments relating to Hatori are now moot.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 20 rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US Pub. 2007/0263694) in view of Briggs et al. (Briggs, US Pub. 2015/0333482) and further in view of Kuroda et al. (Kuroda, JP Pub. 59-171187).

Regarding claim 1, Fujii discloses, "[The ridge waveguide] having alternating first and second regions" (p. [0080], [0085], Fig. 12B, pts. 2 and 4, and Fig. 13B, pts. 44 and 45, where the first region corresponds to the grating 2 whereas the second region corresponds to the region between gratings 2).  "Wherein the first region has a constant width" (p. [0080], [0085], Fig. 12B, pt. 2, and Fig. 13B, pt. 44).  "The second region has a width that matches that of the first region at boundaries between the first region and the second region" (p. [0085], Fig. 12B, pt. 2, and Fig. 13B, pts. 44 and 45).  "The width of the second region increases… to a maximum that is larger than the width of the first region, such that a partially-corrugated sidewall along each side of the ridge waveguide is formed" (p. [0085] and Fig. 13B, pts. 44 and 45).  "Wherein the first region comprises a wavelength-selective grating structure configured for a selected wavelength" (p. [0080] and Fig. 12B, pt. 2).  "Due to periodic nature of the first region, the grating structure is in a form of a sampled grating" (p. [0080] and Fig. 12B, pt. 2).  "Wherein the second region does not have the wavelength-selective grating structure" (p. [0080] and Fig. 12B, pts. 2 and 4, where the grating 2 does not extend into the corrugated region 4).  Fujii does not disclose, "An interband cascade laser."  "A ridge waveguide."  "[The increase in width of the second region is continuous and nonlinear]."  Briggs discloses, "An interband cascade laser" (p. [0079], [0082], and Fig. 2a, pt. 14).  "A ridge waveguide" (p. [0083] and Fig. 2a, pt. 13).  "[The increase in width of the second 
The combination of Fujii and Briggs does not disclose, "The partially-corrugated sidewall increases waveguide losses for radiation in higher order lateral modes as compared to the fundamental waveguide mode."  Kuroda discloses, "The partially-corrugated sidewall increases waveguide losses for radiation in higher order lateral modes as compared to the fundamental waveguide mode" (abstract and Fig. 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Fujii and Briggs with the teachings of Kuroda.  In view of the teachings of Fujii regarding the variation of the width of the waveguide between sampled grating segments, the further modification of such width variations so as to operate as coarse gratings as taught by Kuroda would enhance the teachings of Fujii and Briggs by allowing the segments of the waveguide including width variations to strip out higher order lateral modes.

Regarding claim 2, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein a sampling period of the grating structure is selected such that spacing in a resulted evenly spaced peaks in a reflectivity spectrum is greater than the full width at half maximum of a gain profile of the laser."  The examiner takes Official Notice of the fact that it was known in the art to design a laser cavity such that the free spectral range of the laser device is wider than the full width half maximum of the gain profile of the laser device such that the cavity of the laser promotes single mode operation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manage the spacing between grating segments in the sampled grating device such that the peaks thereof exhibit a free spectral range wider than the full width half maximum of the gain profile so as to promote single mode operation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein a grating pitch of the grating structure is selected such that radiation in the zero order of the reflectivity peak of the sampled grating is preferred."  The examiner takes Official Notice of the fact that it was known in the art to design a reflective grating for use in a laser such that the central reflection peak of the grating is centered on the desired emission wavelength so as to primarily promote operation at the preferred wavelength. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the grating pitch such that the zero order mode is centered on the preferred wavelength so as to most efficiently provide the desired level of reflectivity, since it has been held that where the general conditions of In re Aller, 105 USPQ 233.

Regarding claim 4, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein a sampling period of the grating structure is less than 10 µm."  The examiner takes Official Notice of the fact that it was known in the art that the period of the grating structures in a sampled grating device selectively promotes a comb of wavelengths depending on the optical length of the period. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to establish the period of the sampled grating so as to be within the noted range so as to produce a particular comb having a particular free spectral range and thereby promote a particular wavelength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein a period of the partially-corrugated sidewall is equal to half of the sampling period."  The examiner takes Official notice of the fact that it was known in the art that the number of repetitions of a grating influences the maximum reflectivity of the grating and that the distance between the grating elements of a sampled grating laser is a factor in determining the free spectral range imposed by the sampling of the grating elements. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the length of the grating sections and the distance between the grating sections such that the lengths of each sections are comparable so as to reduce the overall length of the sampling period, since it In re Aller, 105 USPQ 233.

Regarding claim 6, the combination of Fujii and Briggs does not disclose, "Wherein the waveguide width of the first region is 4 µm to 5 µm."  "The corrugation period within the partially-corrugated sidewall section is 2 µm to 5 µm."  Kuroda discloses, "Wherein the waveguide width of the first region is 4 µm to 5 µm" (abstract).  "The corrugation period within the partially-corrugated sidewall section is 2 µm to 5 µm" (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Fujii and Briggs with the teachings of Kuroda for the reasons provided above regarding claim 1.  

Regarding claim 7, Fujii discloses, "Wherein the grating comprises a phase shift along the waveguide, so that the laser is a phase-shifted distributed feedback (DFB)" (p. [0082], where the corrugated section may be regulated so as to impose a 180° overall phase shift).  

Regarding claim 8, Fujii discloses, "Wherein the laser is a quarter-wavelength-phase-shifted DFB laser" (p. [0082], where a 180° overall phase shift is understood to impose a quarter wavelength phase shift).  

Regarding claim 9, Fujii discloses, "A ridge or buried waveguide" (p. [0079], Fig. 2B, pt. 4, and Fig. 12A, pt. 41c, where it is understood that waveguide core 41c is a buried waveguide).  "[The ridge or buried waveguide] having alternating first and second regions" (p. [0080], [0085], 
The combination of Fujii and Briggs does not disclose, "The partially-corrugated sidewall or interface increases waveguide losses for radiation in high order lateral modes as compared to the fundamental waveguide mode."  Kuroda discloses, "The partially-corrugated sidewall or interface increases waveguide losses for radiation in high order lateral modes as compared to the fundamental waveguide mode" (abstract and Fig. 2A).  It would have been obvious to one of 

Regarding claim 10, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein a sampling period of the grating structure selected such that spacing in a resulted evenly spaced peaks in a reflectivity spectrum is greater than the full width at half maximum of a gain profile of the laser."  The examiner takes Official Notice of the fact that it was known in the art to design a laser cavity such that the free spectral range of the laser device is wider than the full width half maximum of the gain profile of the laser device such that the cavity of the laser promotes single mode operation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manage the spacing between grating segments in the sampled grating device such that the peaks thereof exhibit a free spectral range wider than the full width half maximum of the gain profile so as to promote single mode operation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 11, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein a grating pitch of the grating structure is selected such that radiation in the zero order of reflectivity peak is preferred."  The examiner takes Official Notice of the fact that it was known in the art to design a reflective grating for use in a laser such that the central reflection peak of the grating is centered on the desired emission wavelength so as to primarily promote operation at the preferred wavelength. It would have been obvious to one having ordinary skill in the art before the In re Aller, 105 USPQ 233.

Regarding claim 12, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein a period of the partially-corrugated sidewall or interface is equal to half of the sampling period."  The examiner takes Official notice of the fact that it was known in the art that the number of repetitions of a grating influences the maximum reflectivity of the grating and that the distance between the grating elements of a sampled grating laser is a factor in determining the free spectral range imposed by the sampling of the grating elements. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the length of the grating sections and the distance between the grating sections such that the lengths of each sections are comparable so as to reduce the overall length of the sampling period, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 13, Fujii discloses, "Wherein the grating comprises a phase shift along the waveguide, so that the laser is a phase-shifted distributed feedback (DFB) laser" (p. [0082], where the corrugated section may be regulated so as to impose a 180° overall phase shift).  

Regarding claim 14, Fujii discloses, "Wherein the laser is a quarter-wavelength-phase-shifted DFB laser" (p. [0082], where a 180° overall phase shift is understood to impose a quarter wavelength phase shift).  

Regarding claim 15, Fujii discloses, "[The ridge waveguide] having alternating first and second regions" (p. [0080], Fig. 12A, pts. 43 and 44, and Fig. 12B, pts. 2 and 4, where the first region corresponds to the grating 2 whereas the second region corresponds to the region between gratings 2).  "Wherein the first region has a constant width" (p. [0080], Fig. 12A, pt. 44, and Fig. 12B, pt. 2).  "The second region has a width that matches that of the first region at boundaries between the first region and the second region" (p. [0085], Fig. 12A, pts. 43 and 44, and Fig. 12B, pt. 2).  "The width of the second region increases… to a maximum that is larger than the width of the first region" (p. [0085] and Fig. 13B, pts. 44 and 45).  "Wherein the first region comprises a wavelength-selective grating structure configured for a selected wavelength" (p. [0080] and Fig. 12B, pt. 2).  "Due to periodic nature of the first region, the grating structure is in a form of a sampled grating" (p. [0080] and Fig. 12B, pt. 2).  "Wherein the second region does not have the wavelength-selective grating structure" (p. [0080] and Fig. 12B, pts. 2 and 4, where the grating 2 does not extend into the corrugated region 4).  Fujii does not disclose, "An interband cascade laser."  "A ridge waveguide."  "[The increase in width of the second region is continuous]."  "[The decrease in width of the second region is continuous]."  Briggs discloses, "An interband cascade laser" (p. [0079], [0082], and Fig. 2a, pt. 14).  "A ridge waveguide" (p. [0083] and Fig. 2a, pt. 13).  "[The increase in width of the second region is continuous]" (p. [0086] and Fig. 2a, pt. 28, where a gradual change as in Briggs may be employed for the change required by Fujii).  "[The decrease in width of the second region is continuous]" (p. [0086] and Fig. 2a, pt. 28, where a gradual change 
The combination of Fujii and Briggs does not disclose, "The partially-corrugated sidewall increases waveguide losses for radiation in higher order lateral modes as compared to the fundamental waveguide mode."  Kuroda discloses, "The partially-corrugated sidewall increases waveguide losses for radiation in higher order lateral modes as compared to the fundamental waveguide mode" (abstract and Fig. 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Fujii and Briggs with the teachings of Kuroda for the reasons provided above regarding claim 1.  
The combination of Fujii, Briggs, and Kuroda does not disclose, "[The width of the second region] decreases… to a minimum that is smaller than the width of the first region, such that a partially-corrugated sidewall along each side of the ridge waveguide is formed."  The examiner takes Official Notice of the fact that it was known in the art to corrugate a surface so as to extend both into and out of a surface relative to the flat surface adjacent to the corrugation so as to enhance the effect of the corrugation and regulate the mean surface of the corrugation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modulate the corrugated surface to both extend out of and into the ridge waveguide, since such an arrangement would allow the degree of interaction with the corrugation and the mean width of the waveguide in which the corrugation appears to be regulated.

Regarding claim 16,
The combination of Fujii and Briggs does not disclose, "The partially-corrugated sidewall or interface increases waveguide losses for radiation in high order lateral modes as compared to the fundamental waveguide mode."  Kuroda discloses, "The partially-corrugated sidewall or interface increases waveguide losses for radiation in high order lateral modes as compared to the fundamental waveguide mode" (abstract and Fig. 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Fujii and Briggs with the teachings of Kuroda for the reasons provided above regarding claim 1.  
The combination of Fujii, Briggs, and Kuroda does not disclose, "[The width of the second region] decreases… to a minimum that is smaller than the width of the first region, such that a partially-corrugated sidewall or interface on each side of the waveguide is formed."  The examiner takes Official Notice of the fact that it was known in the art to corrugate a surface so as to extend both into and out of a surface relative to the flat surface adjacent to the corrugation so as to enhance the effect of the corrugation and regulate the mean surface of the corrugation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modulate the corrugated surface to both extend out of and into the ridge waveguide, since such an arrangement would allow the degree of interaction with the corrugation and the mean width of the waveguide in which the corrugation appears to be regulated.

Regarding claim 17, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein the width of the second region further decreases to a minimum that is smaller than the width of the first region."  The examiner takes Official Notice of the fact that it was known in the art to corrugate a surface so as to extend both into and out of a surface relative to the flat surface 

Regarding claim 18, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein the width of the second region further decreases to a minimum that is smaller than the width of the first region."  The examiner takes Official Notice of the fact that it was known in the art to corrugate a surface so as to extend both into and out of a surface relative to the flat surface adjacent to the corrugation so as to enhance the effect of the corrugation and regulate the mean surface of the corrugation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modulate the corrugated surface to both extend out of and into the ridge waveguide, since such an arrangement would allow the degree of interaction with the corrugation and the mean width of the waveguide in which the corrugation appears to be regulated.

Regarding claim 19, Fujii discloses, "Wherein the width of the second region further decreases to a minimum that is equal to the width of the first region" (p. [0085] and Fig. 13B, pts. 44 and 45, where the minimum sidewall corrugation is the same width as the segments in which the gratings are present).  

Regarding claim 20, Fujii discloses, "Wherein the width of the second region further decreases to a minimum that is equal to the width of the first region" (p. [0085] and Fig. 13B, pts. 44 and 45, where the minimum sidewall corrugation is the same width as the segments in which the gratings are present).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/SEAN P HAGAN/Examiner, Art Unit 2828